DYKMAN, J.
There are three appeals in this case,—one from the judgment entered upon the verdict in favor of the defendant after a trial at the circuit, one from the order denying a motion for a new trial upon the minutes of the court, and one from an order denying a motion for a new trial on the ground of newly-discovered evidence,—and the appeals are all entirely destitute of merit. Justice has been done, and the judgment and order denying the motion for a new trial on the minutes should be affirmed, with costs, and the order denying the motion for a new trial upon newly-discovered evidence should be affirmed, with $10 costs and disbursements, without an opinion.